Exhibit FOR IMMEDIATE RELEASE Procera Networks Announces Preliminary Fourth Quarter Revenue Results Experienced Strength in Major Carrier Orders Exceeded Fourth Quarter 2009 Revenue Guidance LOS GATOS, Calif., January 4, 2010 – Procera Networks Inc. (NYSE Amex: PKT), a developer of Evolved Deep Packet Inspection (DPI) solutions providing traffic awareness, control and protection for complex networks, today announced preliminary financial results for the fourth quarter ended December 31, 2009. Based on preliminary financial data, the Company anticipates that revenue for the fourth quarter will be in the range of $9.1 million to $9.5 million, or 102% - 111% year-over-year growth.On its third quarter earnings call on November 5, 2009, the
